Case 6:17-cr-00007-SEH Document 281 Filed 05/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, CR 17-07-H-SEH
Plaintiff, ORDER
VS.
JEFF ALLEN TRASK,

CHASE RYAN STORLIE,
HECTOR RICARDO GONZALEZ,
and CHRISTIAN JESUS RUIZ,

Defendants.

 

 

On April 29, 2020, Defendant Jeff Allen Trask filed an Emergency Motion
to Modify Imposed Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A)(i) and
a brief in support.' Trask seeks an order reducing his sentence to time served and
to impose a sentence of supervised release equal to the eleven months remaining

of his term of imprisonment.” The United States opposes the motion.

 

' Docs. 277, 278.

2 See Doc. 277 at 4.
Case 6:17-cr-00007-SEH Document 281 Filed 05/08/20 Page 2 of 2

A federal district court generally “may not modify a term of imprisonment
once it has been imposed.’”’? 18 U.S.C. § 3582(c)(1)(A) permits modification of a
sentence “after the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
behalf or the lapse of 30 days from the receipt of such a request by the warden of
the defendant’s facility.”

Section 3582’s exhaustion requirements are mandatory.’ Trask has not
exhausted his administrative remedies or waited for a response from BOP for 30
days as required by § 3852(c)(1)(A).

ORDERED:

Defendant Trask’s Opposed Emergency Motion to Modify Imposed Term of
Imprisonment’ is DENIED.

DATED this _& “day of May, 2020.

eho AL eee

“S/AM E. HADDON
United States District Judge

 

718 U.S.C. § 3582(c); see United States v. Rodriguez-Soriano, 855 F.3d 1040, 1042 (9th
Cir. 2017).

* See See Shaw v. Bank of Am. Corp., 946 F.3d 533, 541 (9th Cir. 2019)
(“statutorily-provided exhaustion requirements deprive the court of jurisdiction”).

> Doc. 277.
